VAUGHN, Judge.
The defendant, through his court-appointed counsel, brings forward two assignments of error. Defendant’s first argument is that the court erred in allowing the State to amend the warrant in the superior court and in failing to grant his motion to quash. “Under our practice, our courts have the authority to amend warrants defective in form and even in substance; provided the amended warrant does not change the nature of the offense intended to be charged in the original warrant.” Carson v. Doggett and Ward v. Doggett, 231 N.C. 629, 58 S.E. 2d 609. We hold that the court did not err in allowing the amendments to the warrant.
Defendant also assigns as error the fact that he received greater punishment in the superior court than in the district court. For the reasons stated in State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897, this assignment of error is overruled.
No error.
Judges Brock and Britt concur.